CLD-328                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-2895
                                      ___________

                       IN RE: JEROME ALLEN LOACH, SR.,
                                                  Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                       (Related to D.C. Civil No. 2:96-cv-08701)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    July 31, 2014

             Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                             (Opinion filed: August 13, 2014)

                                        _________

                                        OPINION
                                        _________



PER CURIAM

       Pro se litigant Jerome Allen Loach, Sr., asks us for a writ of mandamus directing

the United States District Court for the Eastern District of Pennsylvania to: (1) make a

determination on his objections to a report and recommendation filed by the Magistrate

Judge on July 2, 1997; (2) permit him to amend those objections; (3) make a
determination on the Federal Rule of Civil Procedure 59(e) motion that he filed on May

22, 1998; and (4) permit him to amend that Rule 59(e) motion. He also asks us to remand

his case to the District Court for an evidentiary hearing to determine why his objections

and Rule 59(e) motion have not yet been ruled on, and he requests the appointment of

counsel. Finally, he seeks an order granting habeas corpus relief.1 We will deny his

requests.

       In December 1996, Loach filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254. After the case had been assigned to a Magistrate Judge, Loach filed a

motion for a temporary restraining order, a motion for leave to conduct discovery, a

motion to reply to the Commonwealth’s answer to his petition, and a motion for a bail

hearing. On July 2, 1997, the Magistrate Judge recommended granting Loach’s motion

to reply to the Commonwealth’s answer, but denying Loach’s motions to conduct

discovery and for a bail hearing. She also recommended dismissing without prejudice his

§ 2254 petition for failure to exhaust state remedies. Loach filed objections to the report

and recommendation.

       On January 22, 1998, the District Judge issued an order granting Loach’s motion

to reply to the Commonwealth’s answer and denying his motion to conduct discovery and

1
 In addition, Loach recently filed a motion in the District Court seeking to amend his
underlying petition for a writ of habeas corpus, pursuant to Rule 15(c)(1)(B)(2) of the
Federal Rules of Civil Procedure. He also sought relief from the District Court’s April
14, 2000 judgment, pursuant to Federal Rule of Civil Procedure 60(b). In one order, the
District Court dismissed both motions for lack of subject matter jurisdiction and as non-
cognizable. Loach’s appeal of that order was docketed separately at C.A. No. 14-1896.
                                             2
motion for a bail hearing. It did not, however, dismiss Loach’s habeas petition at that

time. Several months later, Loach filed a letter demonstrating that he had exhausted state

remedies and, on May 13, 1998, the District Court ordered the Commonwealth to file a

“substantive answer” to Loach’s § 2254 petition. Loach then sought reconsideration of

the District Court’s January 22, 1998 order denying his discovery and bail motions.

Following an evidentiary hearing on the merits of Loach’s habeas claim, the District

Judge entered an order denying Loach’s petition and closing the case. Although Loach

sought an appeal, we denied his application for a certificate of appealability.

       Fourteen years later, Loach filed the instant petition for a writ of mandamus. He

seeks a ruling on his objections to the Magistrate Judge’s July 2, 1997 report and

recommendations, as well as a ruling on the Rule 59(e) motion that he filed on May 22,

1998. Mandamus, a “drastic remedy” available in extraordinary circumstances only, In

re: Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005), is not warranted here

because Loach has already received the relief he seeks. The District Court ruled on his

objections on May 13, 1998, when it ordered that the Commonwealth file a “substantive

answer” to Loach’s habeas petition. Moreover, by denying Loach’s habeas petition on

the merits and ordering the District Court Clerk to close the case, it is clear that the

District Court was disposing of all matters in the case and that it intended its judgment to

be final. Cf. Caver v. City of Trenton, 420 F.3d 243, 261 (3d Cir. 2005).

       Accordingly, we will deny the petition for a writ of mandamus.

                                               3